Title: From George Washington to Major General Alexander McDougall, 13 November 1779
From: Washington, George
To: McDougall, Alexander


        
          Dear Sir
          Head Quarters West point 13th Novemr 1779.
        
        Being absent on a tour to the several detachments of the Army when your letter of the 6th was brought to my quarters, it has not been in my power to give answers to such parts of the representation as immediately required it till now.
        I am fully satisfied of the justice of most of your remarks, and wish it was as much in my power as it is my inclination to remove the difficulties you have pointed out.
        The discontinuance of the Works at this post, in a great measure, was necessarily occasioned by a prospect of cooperation with the french Fleet—which obliged us to take off the Artificers and to apply the Boards and Timber intended for the Works and Barracks to the Boats. As these preparations were commenced by order of Congress, I do not think myself at liberty to discontinue them intirely without their approbation—But I shall do it so far as to enable a considerable part of the Carpenters to return again to work at the post, and I am not without hopes the Residue of the covering necessary for the Garrison may be compleated in time.
        General du portails Idea of the position of the Barracks is conformable to mine, and I would wish to have them constructed as near as may be agreeable to the plan pointed out in his Report. The finishing of those which are already erected, and the

building of those recommended to be in and near Fort Arnold are the principal and indeed the only ones that will take much time or labor. The Bomb proofs in the smaller Works will in general cover the Men necessary to be stationed in them. I shall direct the Quarter Masr Genl to give every assistance in procuring the Boards and materials necessary for the above purposes as expeditiously as possible.
        The uncommon consumption of Forage in this quarter was the natural consequence of being obliged to keep the whole Army in the Vicinity of these posts while the intentions of the enemy were so evidently pointed against them. The enemy having concentered their whole force makes it rather difficult to fix upon a line of Winter Cantonments that will answer the double purposes of security and subsistence. You are sufficiently acquainted with our circumstances to know that these two points militate strongly against each other. The uncertainty of an operation in conjunction with the French Fleet (altho’ the advanced State of the Season renders it next to impossible) is another reason which induces me to keep the Army in its present position. I expect hourly to be releived from this embarrassment, and I shall then take instantaneous measures for making a disposition for Winter Quarters.
        I very well know that a supply of Forage will be difficult at this post, and so it will be where ever the Bulk of the Army shall sit down. We must on this account divest ourselves of every horse not absolutely necessary and endeavour to lengthen out our scanty pittance by Oeconomy.
        Untill I have made a general arrangement I cannot ascertain the Corps which will compose the Garrison this Winter, but as I told you upon a former application, I think those which compose the present Garrison will probably be a part of those which will remain for the Winter.
        Colo. Kosiusko mentioned the matter respecting the Chain a day or two before your letter came to hand. I then informed him that it might be taken up whenever you thought the appearance of the Weather required it. I only wished it might remain down as long as possible consistent with its safety.
        It is my earnest desire that a supply of Wood may be got into the Garrison as speedily as possible, and it lays with Colonel Hay to make use of any means of transportation that may appear to

him most eligible. If he will mention the number of Men necessary for the Boats I will furnish them from the Militia or the Line, as may be most expedient and convenient.
        From an expression in your letter I am induced to beleive that possibly a releif from the command of this post and its dependencies may be agreeable to you. It is my wish to accommodate the services of every Officer to the calls of his private Affairs and of his inclinations, whenever circumstances will admit. Upon revolving the arrangements for the Winter in my own mind, I find that you may be releived, and assume another command, which I imagine will be full as agreeable to you, and which will obviate some difficulties that would have attended your remaining. I am with great Regard Dear Sir Your most obt
        
          Go: Washington
        
      